Exhibit 10.1

CREDIT AGREEMENT

THIS AGREEMENT dated for reference March 17, 2008 is between:

IONIC CAPITAL CORP., an Alberta corporation, having an office at Suite 1028, 550
Burrard Street, Vancouver, British Columbia V6C 2B5

(the “Lender”)

AND:

HYCROFT RESOURCES & DEVELOPMENT, INC., a Nevada corporation, having its chief
executive office at 9604 Prototype Court, Reno, Nevada 89521

(the “Borrower”)

AND:

ALLIED NEVADA GOLD CORP., a Delaware corporation, having its chief executive
office at 9604 Prototype Court, Reno, Nevada 89521

(“Allied Nevada”)

AND:

HYCROFT LEWIS MINE, INC., a Nevada corporation, having its chief executive
office at 9604 Prototype Court, Reno, Nevada 89521

(“Hycroft Lewis”)

AND:

VICTORY EXPLORATION INC., a Nevada corporation, having its chief executive
office at 9604 Prototype Court, Reno, Nevada 89521

(“Victory Exploration”)

AND:

VICTORY GOLD INC., a Nevada corporation, having its chief executive office at
9604 Prototype Court, Reno, Nevada 89521

(“Victory Gold”)

AND:

ALLIED VGH INC., a Nevada corporation, having its chief executive office at 9604
Prototype Court, Reno, Nevada 89521

(“Allied VGH”)

AND:

 

     



--------------------------------------------------------------------------------

ALLIED NEVADA GOLD HOLDINGS LLC, a Nevada limited liability corporation, having
its chief executive office at 9604 Prototype Court, Reno, Nevada 89521

(“Allied Holdings”)

AND:

ALLIED VNC INC., a Nevada corporation, having its chief executive office at 9604
Prototype Court, Reno, Nevada 89521

(“Allied VNC”)

(Allied Nevada, Hycroft Lewis, Victory Exploration, Victory Gold, Allied VGH,
Allied Holdings and Allied VNC are collectively referred to herein as the
“Guarantors”)

BACKGROUND

A. The Lender has agreed to lend to the Borrower and the Borrower has agreed to
borrow from the Lender the aggregate principal amount of up to CAD$27,000,000,
on the terms and subject to the conditions of this Agreement.

B. The Guarantors are affiliated with the Borrower and have requested that the
Lender advance the Facility to the Borrower pursuant to this Agreement, and to
induce the Lender to make such advance have agreed to execute and deliver this
Agreement and the security contemplated herein, including but not limited to
guarantees of all obligations of the Borrower to the Lender in respect of the
Facility.

C. The Guarantors acknowledge that by virtue of their relationship with the
Borrower they will benefit from the advance of the Facility by the Lender to the
Borrower pursuant to this Agreement.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

 

1. Definitions. In this Agreement:

 

  (a) “Advance” means any of the Initial Advance and any Subsequent Advance;

 

  (b) “Allied Nevada” means Allied Nevada Gold Corp., a Delaware corporation;

 

  (c) “Allied Holdings” means Allied Nevada Gold Holdings LLC, a Nevada limited
liability corporation;

 

  (d) “Allied VGH” means Allied VGH Inc., a Nevada corporation;

 

  (e) “Allied VNC” means Allied VNC Inc., a Nevada corporation;

 

  (f) “Bonus” has the meaning set forth in paragraph 8 below;

 

   - 2 -   



--------------------------------------------------------------------------------

  (g) “Borrower” means Hycroft Resources & Development, Inc., a Nevada
corporation;

 

  (h) “Business Day” means a day which is not a Saturday, Sunday or a statutory
holiday in the State of Nevada;

 

  (i) “Collateral Properties” means collectively, the Maverick Springs,
Mountainview, Hasbrouck, Three Hills and Wildcat properties now owned by the
Credit Parties, as those properties are described in the Preliminary Prospectus;

 

  (j) “control” has the meaning set forth in subparagraph 15(m) below;

 

  (k) “Credit Parties” means collectively the Borrower and the Guarantors, and
“Credit Party” means any one of them;

 

  (l) “Drawing Notice” means the drawing notice and certification in form
attached as Schedule “C” hereto;

 

  (m) “Event of Default” has the meaning set forth in paragraph 15 below;

 

  (n) “Exchange” means The Toronto Stock Exchange;

 

  (o) “Facility” means the $27,000,000 credit facility granted by the Lender to
the Borrower pursuant to this Agreement;

 

  (p) “Final Approval” has the meaning set forth in subparagraph 12(k) below;

 

  (q) “Guarantors” means collectively, Allied Nevada, Hycroft Lewis, Victory
Exploration, Victory Gold, Allied VGH, Allied Holdings and Allied VNC and
“Guarantors” means any one of them;

 

  (r) “Hycroft Lewis” means Hycroft Lewis Mine, Inc., a Nevada corporation;

 

  (s) “Hycroft Mine” means the Hycroft open pit mine located near Winnemucca,
Nevada comprised of the Hycroft Mining Properties and all present and
after-acquired personal property derived from or used or acquired for use in
connection therewith;

 

  (t) “Hycroft Mine Plan of Operations” means the plan of operations filed by
the Borrower with the US Bureau of Land Management and the Nevada Division of
Environmental Protection;

 

  (u) “Hycroft Mining Properties” means the mining properties described in the
attached Schedule “A”;

 

  (v) “Initial Advance” shall mean the first advance under the Facility, which
in any event shall be drawn down in an amount of CAD$10,000,000, subject to the
conditions precedent set forth in paragraph 10 below;

 

  (w) “Lender” means Ionic Capital Corp., an Alberta corporation;

 

   - 3 -   



--------------------------------------------------------------------------------

  (x) “Liens” means any mortgage, charge, lien, hypothec or encumbrance, whether
fixed or floating on, or any security interest in, any property, whether real,
personal or mixed, tangible or intangible, any pledge or hypothecation of any
property, any deposit arrangement, priority, conditional sale agreement, other
title retention agreement or equipment trust, capital lease or other security
arrangement of any kind.;

 

  (y) “Permitted Encumbrances” means (i) all Liens registered against the title
to the Hycroft Mining Properties on the date hereof described in the title
opinion of the Credit Parties’ US counsel dated March 18, 2008 delivered to the
Lender in connection with the transactions described herein, and (ii) the Liens
described in the attached Schedule “E”;

 

  (z) “Preliminary Prospectus” means the amended and restated preliminary
prospectus of Allied Nevada dated March 7, 2008, as filed on SEDAR;

 

  (aa) “Outstanding Balance” has the meaning set forth in paragraph 4(a) below;

 

  (bb) “Standby Fee” has the meaning set forth in paragraph 7 below;

 

  (cc) “Structuring Fee” has the meaning set forth in paragraph 6 below;

 

  (dd) “Subsequent Advance” means any advance under the Facility subsequent to
the Initial Advance which, in any event shall be drawn down in multiples of
$500,000 each and which in aggregate together with the Initial Advance and all
Subsequent Advances shall not exceed the aggregate amount of the Facility, and
subject to the conditions precedent set forth in paragraph 10 below;

 

  (ee) “Subsidiaries” means, with respect to the Credit Parties, any corporation
of which at least a majority of the outstanding shares to which there is
attached voting power under ordinary circumstances to elect a majority of the
board of directors of such corporation, shall at the relevant time be owned
directly or indirectly by the Credit Parties, one or more Subsidiaries of the
Credit Parties, or any combination thereof, but shall not include Mineral Ridge
Resources Inc., a Nevada corporation, which is in the process of dissolution,
and for greater certainty, shall include those corporations listed on Schedule
“D” hereto, and “Subsidiary” shall mean any one of them;

 

  (ff) “Term Sheet” means the Term Sheet for Credit Facility dated February 11,
2008, between Allied Nevada and the Lender;

 

  (gg) “Victory Exploration” means Victory Exploration Inc., a Nevada
corporation; and

 

  (hh) “Victory Gold” means Victory Gold Inc. a Nevada corporation.

 

2. Facility Advance. Subject to and upon the fulfilment of the conditions
precedent contained in paragraphs 10 and 11 of this Agreement, as the case may
be, the Lender will advance the principal amount of the Facility to the Borrower
or as the Borrower may otherwise direct.

 

3. Use of Proceeds. The Borrower covenants and agrees with the Lender that the
Facility proceeds will be used by the Borrower for working capital and other
operating expenses relating to the re-opening and operation of the Hycroft Mine,
all as more particularly described in the Preliminary Prospectus, and for no
other purpose whatsoever without the express written consent of the Lender.

 

   - 4 -   



--------------------------------------------------------------------------------

4. Term and Prepayment.

 

  (a) Subject to the rights of the Lender under Section 16 to accelerate payment
of all monies owing hereunder, the principal amount of each Advance, together
with all accrued but unpaid interest, bonus and other costs or charges payable
hereunder from time to time (collectively the “Outstanding Balance”), will be
immediately due and payable by the Borrower to the Lender on March 30, 2009.

 

  (b) If after the Advance of the Facility, the Credit Parties or any of their
respective Subsidiaries sell or otherwise dispose of any assets outside of the
ordinary course of business (except for the sale of the Treasure Hill, White
Pine Count, Nevada property to Golden Predator Mines US Inc. and the Wonder,
Churchill County, property to Century Gold LLC on terms substantially similar to
those disclosed to the Lender in writing prior to the date of this Agreement),
or close one or more equity or debt financings (except for a proposed prospectus
offering of equity securities by Allied Nevada pursuant to the Preliminary
Prospectus and further provided that such offering closes within three months of
the date of this Agreement), the Credit Parties will pay or cause to be paid to
the Lender all proceeds from such sale, disposition or financing, net of
reasonable selling or financing costs, up to the full amount of the Outstanding
Balance, to be applied on account of the Facility.

 

  (c) The Credit Parties may prepay the Facility in whole at any time before
maturity, without notice or penalty, provided that such prepayment occurs on the
last Business Day of any calendar month during the term of the Facility and
further provided that the Borrowers have delivered to the Lender written notice
of its intention to prepay the Facility not less than ten (10) Business Days’
prior to such prepayment.

 

5. Interest. Interest will accrue on the Outstanding Balance from the date of
Advance at the rate of twelve percent (12%) per annum, calculated daily and
compounded monthly (effective annual rate of 12.68%), and be payable by the
Borrower to the Lender monthly on the last Business Day of every month, as well
as after maturity, default and judgment. In the case of the Initial Advance, the
parties hereto acknowledge and agree that interest shall accrue from and after
March 18, 2008 regardless of whether the proceeds of the Initial Advance are
delivered or otherwise made available to the Borrowers.

 

6. Structuring Fee. In consideration for the Lender entering into this
Agreement, the Borrower shall pay to the Lender a non-refundable $135,000
structuring fee concurrently with the Initial Advance (the “Structuring Fee”).

 

7. Standby Fee. In consideration for the Lender entering into this Agreement,
the Borrower shall pay to the Lender a non-refundable $1,080,000 standby fee
concurrently with the Initial Advance (the “Standby Fee”).

 

8. Bonus. As additional consideration for each Advance under the Facility and
concurrently therewith, the Borrower shall make a non-refundable bonus payment
to the Lender in the amount of five percent (5%) of the principal amount of each
Advance (the “Bonus”).

 

   - 5 -   



--------------------------------------------------------------------------------

9. Security. As security for the Facility the Credit Parties will execute and
deliver, or cause to be executed and delivered, to the Lender:

 

  (a) unlimited guarantees from each of the Guarantors, under which the
Guarantors will guarantee all obligations of the Borrower to the Lender;

 

  (b) security agreements from each of the Credit Parties, under which the
Credit Parties will grant to the Lender first priority security interests in all
present and after acquired personal property of the Credit Parties, subject only
to Permitted Encumbrances;

 

  (c) deeds of trust, security agreement, assignment of leases and rents and
fixture filing to secure promissory note and guaranty, and other documents
incidental thereto or required by the Lender or its counsel thereunder from each
of the Credit Parties with an interest in the Hycroft Mine, under which such
Credit Parties will grant to the Lender first priority mortgage, charge,
assignment and security interest in all of their respective right, title and
interest in and to the Hycroft Mine now or hereafter owned by such Credit
Parties, subject only to Permitted Encumbrances;

 

  (d) deeds of trust, security agreement, assignment of leases and rents and
fixture filing to secure promissory note and guaranty, and other documents
incidental thereto or required by the Lender or its counsel thereunder from each
of the Credit Parties with an interest in the Collateral Properties, under which
such Credit Parties will grant to the Lender first priority mortgage, charge,
assignment and security interest in all of their respective right, title and
interest in and to the Collateral Properties now or hereafter owned by such
Credit Parties, subject only to Permitted Encumbrances;

 

  (e) share pledge agreements from each of the Credit Parties with Subsidiaries,
under which each such Credit Party will pledge and grant to the Lender a first
priority security interest in all of the issued and outstanding shares of each
such Subisidiary, together with all share certificates representing the pledge
shares thereunder, and all transfer forms and directors resolutions as may be
required to effect the transfer of such pledge shares;

 

  (f) an environmental indemnity agreement in favour of the Lender; and

 

  (g) such other security as the Lender may reasonably require;

all in form and terms satisfactory to the Lender and its counsel (collectively,
the “Security”).

 

10. Conditions Precedent to Initial Advance. As conditions precedent to the
Initial Advance under the Facility by the Lender:

 

  (a) the Borrower will have:

 

  (i) executed and delivered to the Lender a Drawing Notice prior to the date of
the Initial Advance; and

 

  (ii) executed and delivered to the Lender a promissory note in the form
attached hereto as Schedule “B” (the “Note”) in the principal amount of the
Initial Advance;

 

   - 6 -   



--------------------------------------------------------------------------------

  (b) the Credit Parties will have:

 

  (i) executed and delivered or caused to be executed and delivered all of the
security documents referred to in paragraph 9 above and the documents,
securities and instruments referred therein, except that security referred to in
subparagraph 9(d) above, and the Lender will have completed all registrations
and other filings that may be prudent or necessary to perfect the Lender’s
security therein;

 

  (ii) delivered certified copies of their directors’ resolutions authorizing
the borrowing or guaranteeing of the Facility, as the case may be, the grant of
the Security and the execution and delivery of this Agreement and all
agreements, documents and instruments referred to herein, together with
officer’s certificates, certifying certain factual matters; and

 

  (iii) caused to be executed and delivered legal opinions of the Credit
Parties’ Canadian and United States counsel, in form and terms satisfactory to
the Lender and its counsel, acting reasonably;

 

  (c) the representations and warranties of the Credit Parties contained in
paragraph 12 will be true and correct in all material respects and the Credit
Parties will have complied with all covenants required to be complied with by
them prior to the Initial Advance under the Facility by the Lender (including
but not limited to the payment of the Structuring Fee, the Standby Fee and that
portion of the Bonus payable in connection with the Initial Advance);

 

  (d) there shall have been no adverse material change in the business,
operations, assets or ownership of the Credit Parties or any of their respective
Subsidiaries, taken as a whole, since the date of the Term Sheet;

 

  (e) the Lender will have completed and, in its sole and absolute discretion,
be satisfied with its due diligence review of the Credit Parties and their
respective Subsidiaries, properties and assets, including but not limited to the
Hycroft Mine and all valuations, mine plans, budgets, permits and pro forma
financial statements in respect thereof, and shall have satisfactorily completed
a site visit of the Hycroft Mine;

 

  (f) the Lender will, in its sole and absolute discretion, be satisfied as to
the creditworthiness of the Credit Parties and their respective Subsidiaries and
the adequacy of the collateral security contemplated herein;

 

  (g) the Lender shall have completed the syndication of the Facility; and

 

  (h) the Lender shall have received the approval of its board of directors;

all in form and terms satisfactory to the Lender and its counsel. If any of the
foregoing conditions precedent are not satisfied or waived by the Lender in
writing on or before March 18, 2008, this Agreement will terminate, and the
Lender will be under no further obligation to the Credit Parties in connection
with the transaction contemplated herein.

 

11. Conditions Precedent to Subsequent Advances. As conditions precedent to all
Subsequent Advances under the Facility by the Lender:

 

   - 7 -   



--------------------------------------------------------------------------------

  (a) the Borrower will have executed and delivered to the Lender:

 

  (i) a Drawing Notice not less than five (5) Business Days prior to the date of
such Subsequent Advance;

 

  (ii) a Note in the principal amount of the Subsequent Advance; and

 

  (iii) executed and delivered, or caused to be executed and delivered, title
opinions of the Credit Parties’ US counsel in respect of the Collateral
Properties in form and terms satisfactory to the Lender and its counsel,
together with all of the security documents referred to in subparagraph 9(d)
above and the documents, securities and instruments referred therein, and the
Lender will have completed all registrations and other filings that may be
prudent or necessary to perfect the Lender’s security therein;

 

  (b) the Credit Parties will have executed and delivered to the Lender
officer’s certificates of the Credit Parties, certifying certain factual
matters, substantially in the form provided on the Initial Advance;

 

  (c) the representations and warranties of the Credit Parties contained in
paragraph 12 will be true and correct in all material respects and the Credit
Parties will have complied with all covenants required to be complied with by
them prior to each Subsequent Advance under the Facility by the Lender
(including but not limited to the payment of that portion of the Bonus payable
in connection with such Subsequent Advance);

 

  (d) there shall have been no adverse material change in the business,
operations, assets or ownership of the Credit Parties or any of their respective
Subsidiaries, taken as a whole, since the date of the Term Sheet;

 

  (e) the Lender will have completed and, in its sole and absolute discretion,
be satisfied with its due diligence review of the Credit Parties, their
Subsidiaries and their respective properties and assets, including but not
limited to the Hycroft Mine; and

 

  (f) the Lender will, in its sole and absolute discretion, be satisfied as to
the creditworthiness of the Credit Parties and their Subsidiaries and the
adequacy of the collateral security contemplated herein.

If any of the foregoing conditions precedent are not satisfied or waived by the
Lender in writing on or before July 31, 2008, the Lender will be under no
obligation to the Borrowers to make any Subsequent Advances contemplated herein.

 

12. Representations and Warranties. The Credit Parties represent and warrant to
the Lender as follows:

 

  (a) each of the Credit Parties exist as a company under the law of its
jurisdiction of incorporation, and has not discontinued or been dissolved under
that Law and is in good standing with respect to the filing of annual reports
thereunder;

 

  (b)

each of the Credit Parties has the power and authority to (i) carry on its
business as now being conducted and is licensed or registered or otherwise
qualified in all jurisdictions

 

   - 8 -   



--------------------------------------------------------------------------------

 

where in the nature of its assets or the business transacted makes such
licensing, registration or qualification necessary, (ii) acquire, own, hold,
lease and mortgage or grant security in its assets including real property and
personal property and (iii) enter into and perform its obligations under this
Agreement and all other documents or instruments delivered hereunder;

 

  (c) this Agreement and all ancillary instruments or documents issued, executed
and delivered hereunder by each of the Credit Parties, has been duly authorized
by all necessary action of each of the Credit Parties and each constitutes or
will constitute a legal, valid and binding obligation of each, enforceable
against each of the Credit Parties in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights and remedies of creditors and to the general
principles of equity;

 

  (d) none of the Credit Parties nor any Subsidiary is in breach of or in
default under any agreement which if terminated or cancelled could reasonably be
expected to have a material adverse effect on the business, properties or assets
of the Credit Parties, or any obligation in respect of borrowed money and the
execution and delivery of this Agreement and all ancillary instruments or
documents issued and delivered hereunder or thereunder, and the performance of
the terms hereof and thereof will not be, or result in, a violation or breach
of, or default under the Credit Parties’ or any Subsidiary’s constating
documents, any law, any judgment, agreement or instrument to which they are a
party or may be bound;

 

  (e) the Security creates a valid first registered charge, lien and security
interest on the Hycroft Mine, subject only to Permitted Encumbrances;

 

  (f) no litigation or administrative proceedings before any court or
governmental authority are presently ongoing, or have been threatened in
writing, or to the best of the Credit Parties’ knowledge are pending, against
any of the Credit Parties or any Subsidiary or any of their respective
properties or assets or affecting any of their properties or assets which could
reasonably be expected to have a material adverse effect on their business,
properties or assets;

 

  (g) the audited annual consolidated financial statements for Allied Nevada for
the fiscal period ended December 31, 2007, including all management’s discussion
and analysis publicly disclosed in connection therewith (collectively, the
“Financial Statements”), fairly present the financial affairs of Allied Nevada
and its Subsidiaries as of the date to which they are made, and have been
prepared in accordance with United States of America generally accepted
accounting principles, consistently applied (“US GAAP”);

 

  (h) Allied Nevada is in compliance, in all material respects, with its
continuous disclosure obligations under applicable securities laws and, without
limiting the generality of the foregoing, there has been no adverse material
change (actual, contemplated or threatened) in the property, assets, business or
operations of any of the Credit Parties or any of their respective Subsidiaries,
taken as a whole, since the date of release of the Financial Statements, other
than as publicly disclosed in writing by Allied Nevada prior to the date of this
Agreement;

 

   - 9 -   



--------------------------------------------------------------------------------

  (i) the Borrower, Hycroft Lewis and Victory Exploration are the legal and
beneficial owners of Hycroft Mine, subject only to Permitted Encumbrances and
any and all agreements pursuant to which any of the Borrower, Hycroft Lewis or
Victory Exploration holds or will hold any interest in the Hycroft Mine are in
good standing in all material respects under the applicable statutes and
regulations of the jurisdictions in which they are situated;

 

  (j) the information circulars, prospectuses (including the Preliminary
Prospectus), annual information forms, offering memoranda, financial statements,
material change reports and news releases filed with the Exchange and the
Securities Commissions in those jurisdictions in which Allied Nevada is a
reporting issuer on or during the twelve (12) months preceding the date hereof
(collectively, the “Public Record”), is complete and accurate in all material
respects and omits no facts, the omission of which makes the Public Record, or
any particulars therein, misleading, misrepresentative or incorrect in any
material respect;

 

  (k) the Credit Parties and their respective Subsidiaries have conducted and
are conducting their respective businesses in compliance with all applicable
laws, bylaws, rules and regulations of each jurisdiction in which their
businesses are now carried on and hold all licenses, registrations, permits,
consents or qualifications (whether governmental, regulatory or otherwise)
required in order to enable their businesses to be carried on as now conducted
and, upon receipt of the final approval of the US Bureau of Land Management and
the Nevada Division of Environmental Protection (the “Final Approval”) of the
Hycroft Mine Plan of Operations, as proposed to be conducted by the Borrower,
and except for the Final Approval, all such licenses, registrations, permits,
consents and qualifications are valid and subsisting and in good standing and
none of the Credit Parties nor any Subsidiary have received any notice of
proceedings relating to the revocation or modification of any such licenses,
registrations, permits, consents or qualifications which could reasonably be
expected to have any materially adverse affect on, the condition of such
businesses, operations, condition (financial or otherwise) or income of the
Borrowers or any Subsidiary;

 

  (l) no order ceasing or suspending trading in securities of any of the Credit
Parties or prohibiting the sale of securities by any of the Credit Parties has
been issued and no proceedings for this purpose have been instituted, are
pending, contemplated or threatened;

 

  (m) neither Canada Revenue Agency, the Internal Revenue Service, nor any other
taxation authority has asserted or, to the best of the Credit Parties’
knowledge, has threatened to assert any assessment, claim or liability for taxes
due or to become due in connection with any review or examination of the tax
returns of any of the Credit Parties or any Subsidiary filed for any year which
would have material adverse effect on the assets, properties, business, results
of operations, prospects or condition (financial or otherwise) of the Credit
Parties or any Subsidiary;

 

  (n) none of the Credit Parties nor any Subsidiary is a party to any material
contract other than as disclosed in the Public Record;

 

  (o)

Allied Nevada is a reporting issuer under the Securities Acts of all Canadian
Provinces and the Yukon Territory and is in compliance with its material
obligations under those

 

   - 10 -   



--------------------------------------------------------------------------------

 

Acts and under the rules, regulations and policies of the Exchange, and will use
its best efforts to maintain such status, without default, from the date hereof
until repayment in full of the Facility to the Lender;

 

  (p) as at the date of this Agreement, except as disclosed in the Financial
Statements, in any filings within any governmental body or securities regulatory
authority or to the Lender in writing and as contemplated by this Agreement, no
holder of outstanding shares in the capital of the Credit Parties will be
entitled to any pre-emptive or any similar rights to subscribe for any of the
shares in the capital of the Credit Parties or other securities of the Credit
Parties, and no rights, warrants or options to acquire, or instruments
convertible into or exchangeable for any shares in the capital of the Credit
Parties are outstanding;

 

  (q) except as disclosed on Schedule “D” hereto, the Credit Parties have no
direct or indirect subsidiary corporations;

 

  (r) the Credit Parties and all Subsidiaries own their respective business,
operations and assets, as more particularly described in the Public Record
(including but not limited to the Hycroft Mine), and hold good title thereto,
free and clear of all liens, claims or encumbrances whatsoever, other than
Permitted Encumbrances;

 

  (s) all factual information previously or contemporaneously furnished to the
Lender by or on behalf of the Credit Parties for purposes of or in connection
with this Agreement or any transaction contemplated hereby, is true and accurate
in every material respect and such information is not incomplete by the omission
of any material fact necessary to make such information not misleading;

 

  (t) the Credit Parties and their respective Subsidiaries are solvent and are
generally able to pay their debts as they come due and will be able to do so
after giving effect to the transactions contemplated in this Agreement; and

 

  (u) the chief executive, principal place of business and place where each of
the Credit Parties and each Subsidiary keep their books and records is located
at 9604 Prototype Court, Reno, Nevada 89521.

 

13. Positive Covenants of the Credit Parties. The Credit Parties covenant and
agree that so long as any monies will be outstanding under this Agreement, they
will:

 

  (a) at all times maintain their corporate existence and the corporate
existence of all of their Subsidiaries;

 

  (b) duly perform their obligations under this Agreement and all other
agreements and instruments executed and delivered hereunder or thereunder;

 

  (c) execute and deliver, or caused to be executed and delivered, title
opinions of the Credit Parties’ US counsel in respect of the Collateral
Properties together with all of the security documents referred to in
subparagraph 9(d) above and the documents, securities and instruments referred
therein, duly executed by the Credit Parties, in form and terms satisfactory to
the Lender and its counsel, all on or before April 30, 2008;

 

   - 11 -   



--------------------------------------------------------------------------------

  (d) promptly pay when due all agency or finders’ fees payable in connection
with the Facility or this Agreement and indemnify and save harmless the Lender
from all claims in respect of any such fees;

 

  (e) carry on and conduct their business in a proper business-like manner in
accordance with good business practice and will keep or cause to be kept proper
books of account in accordance with US GAAP;

 

  (f) at all times comply with all applicable laws, except where such voluntary
non-compliance could not reasonably be expected to have a material adverse
effect on the business, properties or assets of any of the Credit Parties or any
Subsidiary;

 

  (g) pay and discharge promptly when due, all taxes, assessments and other
governmental charges or levies imposed upon it or upon its properties or assets
or upon any part thereof, as well as all claims of any kind (including claims
for labour, materials and supplies) which, if unpaid, would by law become a
lien, charge, trust or other claims upon any such properties or assets, provided
however that the Credit Parties shall not be required to pay any such tax,
assessment, charge or levy or claim so long as it remains secured by a Permitted
Lien;

 

  (h) give to the Lender within three (3) Business Days of filing on SEDAR
copies of all documents or instruments publicly filed by Allied Nevada on SEDAR,
together with such other financial or other management reports, certificates,
updated financial statements, including monthly internal financial and
operational reports and documents and such other information with respect to the
Credit Parties or the Subsidiaries as the Lender may reasonably request from
time to time during the term of this Agreement;

 

  (i) provide the Lender with written notice of any proposed financing made by
or to the Credit Parties concurrently with, but not prior to, public disclosure
of such financing;

 

  (j) furnish and give to the Lender (if such is the case) notice that an Event
of Default has occurred and, if applicable, is continuing or notice in respect
of any event which would constitute an Event of Default hereunder and specifying
the nature of same; and

 

  (k) perform and do all such acts and things as are necessary to perfect and
maintain the security provided to the Lender pursuant to this Agreement.

 

14. Negative Covenants of the Credit Parties. The Credit Parties covenant and
agree with the Lender that the Credit Parties will not without first obtaining
the written consent of the Lender:

 

  (a) except for the Security and Permitted Encumbrances, make, give, create or
permit or attempt to make, give or create any mortgage, charge, lien or
encumbrance over any assets of the Credit Parties or any Subsidiary;

 

  (b) change the name of any Credit Parties or any Subsidiary;

 

  (c)

allot and issue any new shares of any Subsidiary, unless in the case of a
Subsidiary whose shares have been pledged or otherwise subject to a security
interest in favour of the Lender as part of the Security, the share certificates
representing all such new shares allotted and issued are delivered to the
Lender, together with powers of attorney and

 

   - 12 -   



--------------------------------------------------------------------------------

 

such other transfer documents as the Lender or its counsel may require, to be
held by the Lender pursuant to the Security as additional security for the
obligations of the Borrower to the Lender in respect of the Facility;

 

  (d) in the case of Allied Nevada, declare or provide for any dividends or
other payments based on share capital;

 

  (e) in the case of Allied Nevada, redeem or purchase any of its shares;

 

  (f) except for the sale of the Treasure Hill property to Golden Predator Mine
US Inc. on terms disclosed to the Lender in writing before the date of this
Agreement, make any sale of or dispose of any substantial or material part of
its business, assets or undertaking, or that of any Subsidiary, including its
interest in the shares or assets of any Subsidiary outside of the ordinary
course of business;

 

  (g) save and except for purchase money security interests, chattel mortgages,
equipment leases entered into in the ordinary course of business, borrow or
cause any Subsidiary to borrow money from any person other than the Lender
without first obtaining and delivering to the Lender a duly signed assignment
and postponement of claim by such person in favour of the Lender, in form and
terms satisfactory to the Lender;

 

  (h) in respect of itself or any Subsidiary, pay out any shareholders loans or
other indebtedness to non-arm’s length parties or enter into any transactions
with any non-arm’s length parties other than on commercially reasonable terms,
unless such payment or transaction is with one of the other Credit Parties
hereto and the proceeds of such payment and all benefits of such transaction
continue to be subject to the Security after giving effect to such payment or
transaction; or

 

  (i) in respect of itself or any Subsidiary, guarantee the obligations of any
other person, directly or indirectly, other than obligations permitted by this
Agreement.

 

15. Events of Default. Each and every of the events set forth in this paragraph
will be an event of default (“Event of Default”):

 

  (a) if the Borrower fails to make any payment of principal or interest when
due hereunder, and such failure continues for two (2) Business Days;

 

  (b) if any of the Credit Parties default in observing or performing any
material term, covenant or condition of this Agreement or any Security or other
document delivered hereunder or in connection with the Facility, other than the
payment of monies as provided for in subparagraph (a) hereof, on their part to
be observed or performed and such failure continues for five (5) Business Days;

 

  (c) if Allied Nevada is in default of any material prescribed filings with
applicable securities regulatory authorities, the stock exchange or market on
which its shares trade (collectively, the “Authorities”), or are subject to any
suspension in excess of two (2) trading days or cease trade order issued by any
such Authority;

 

   - 13 -   



--------------------------------------------------------------------------------

  (d) if any of the Credit Parties’ representations, warranties or other
statements in this Agreement or any other collateral document delivered
hereunder or in connection with the Facility were at the time given false or
misleading in any material respect;

 

  (e) if any of the Credit Parties are in default under any agreement which if
terminated could reasonably be expected to result in a material adverse effect
on the operations, business or assets of any of the Credit Parties and written
notice of such default has been given to the Credit Parties by the other party
thereto;

 

  (f) if any of the Credit Parties default in any material respect in observing
or performing any term, covenant or condition of any debt instrument or
obligation in respect of borrowed money by which they are bound in an aggregate
amount of not less than $100,000;

 

  (g) if any of the Credit Parties permit any sum which has been admitted as
due, or is not disputed to be due, and which forms or is capable of being made a
charge upon any of the assets or undertaking of any of the Credit Parties to
remain unpaid or not challenged for 30 days after proceedings have been taken to
enforce the same;

 

  (h) if any of the Credit Parties, directly or indirectly through any
Subsidiary, cease or threaten to cease to carry on business;

 

  (i) if any order is made or issued by a competent regulatory authority
prohibiting the trading in shares of Allied Nevada or if Allied Nevada’s common
shares are suspended or de-listed from trading on any stock exchange;

 

  (j) if, in the reasonable opinion of the Lender, an adverse material change
occurs in the financial condition of any of the Credit Parties;

 

  (k) if the Lender in good faith and on commercially reasonable grounds
believes that the ability of the Credit Parties or any Subsidiary, taken as a
whole, to pay any of the Outstanding Balance to the Lender or to perform any of
the covenants contained in this Agreement or any Security or other agreement or
document delivered hereunder is impaired or any security granted by the
Borrowers or any Subsidiary to the Lender is or is about to be impaired or in
jeopardy in any material respect;

 

  (l) if any of the Credit Parties or any Subsidiary petitions or applies to any
tribunal for the appointment of a trustee, receiver or liquidator or commences
any proceedings under any bankruptcy, insolvency, readjustment of debt or
liquidation law of any jurisdiction, whether now or hereafter in effect;

 

  (m) any change of control of any of the Credit Parties (“control” being
defined as ownership of or control or direction over, directly or indirectly,
20% or more of the outstanding voting securities of any such Credit Parties); or

 

  (n) if any petition or application for appointment of a trustee, receiver or
liquidator is filed, or any proceedings under any bankruptcy, insolvency,
readjustment of debt or liquidation law are commenced, against any of the Credit
Parties or any Subsidiary which is not opposed by such Credit Parties or
Subsidiary in good faith, or an order, judgment or decree is entered appointing
any such trustee, receiver, or liquidator, or approving the petition in any such
proceeding.

 

   - 14 -   



--------------------------------------------------------------------------------

16. Effect of Event of Default. If any one or more of the Events of Default
occur or occurs and is or are continuing, the Lender may without limitation in
respect of any other rights it may have in law or pursuant to this Agreement or
any other document or instrument delivered hereunder, demand immediate payment
of all monies owing hereunder.

 

17. Lender’s Expenses. The Credit Parties will pay for the Lender’s reasonable
legal fees (on a solicitor and own client basis) and all other reasonable costs,
charges and expenses (including all due diligence expenses) of and incidental to
the preparation, execution and completion of this Agreement and the contemplated
security hereunder, all as may be reasonably required by the Lender, in its sole
and absolute discretion, to complete this transaction, as well as all legal fees
(on a solicitor and own client basis) and all other costs, charges and expenses
of and incidental to the recovery of all amounts owing hereunder, including but
not limited to the enforcement of the Security granted hereunder or otherwise,
which secures repayment of the Facility. All amounts will be payable within 30
days of presentment of an invoice. If not paid within that time, such amount
will be added to and form part of the principal amount of the Facility and shall
accrue interest from such date as if it had been advanced by the Lender to the
Borrower hereunder.

 

18. Indemnity. The Credit Parties agree to indemnify and save harmless the
Lender and each of its directors, officers, employees and agents from and
against all liabilities, claims, losses, damages and reasonable costs and
expenses in any way caused by or arising directly or indirectly from or in
consequence of the occurrence of any Event of Default under this Agreement.

 

19. Notices. In this Agreement:

 

  (a) any notice or communication required or permitted to be given under this
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post to the address or facsimile transmission number of each party
set out below:

 

(i)    if to the Lender:    Ionic Capital Corp.    Suite 1028, 550 Burrard
Street    Vancouver, BC V6C 2B5    Attention:   A. Murray Sinclair    Fax No:  
(604) 681-4692 (ii)    if to any of the Credit Parties:    c/o Allied Nevada
Gold Corp.    9604 Prototype Court    Reno, Nevada 89521    Attention:   Hal
Kirby    Fax No:   (775) 358-4458    or to such other address or facsimile
transmission number as any party may designate in the manner set out above; and

 

   - 15 -   



--------------------------------------------------------------------------------

  (b) notice or communication will be considered to have been received:

 

  (i) if delivered by hand during business hours on a Business Day, upon receipt
by a responsible representative of the receiver, and if not delivered during
business hours, upon the commencement of business on the next Business Day;

 

  (ii) if sent by facsimile transmission during business hours on a Business
Day, upon the sender receiving confirmation of the transmission, and if not
transmitted during business hours, upon the commencement of business on the next
Business Day; and

 

  (iii) if mailed by prepaid registered post upon the fifth Business Day
following posting; except that, in the case of a disruption or an impending or
threatened disruption in postal services every notice or communication will be
delivered by hand or sent by facsimile transmission.

 

20. Assignment. The Credit Parties acknowledge and agree that the Lender may
assign all or part of the Facility, this Agreement and all collateral
agreements, documents or instruments delivered hereunder to one or more
assignees, free from any right of set-off or counterclaim or equity (other than
such as arise under this Agreement or the Security), subject only to the
Lender’s notification of such assignment or assignments being given in writing
to the Credit Parties.

 

21. Agreement to Pay. Upon receipt of written notice and direction from the
Lender, the Borrower covenants and agrees to make all payments of interest,
bonus, standby, principal and structuring fees due under this Agreement to the
Lender and any assignee, pro rata in accordance with their respective
proportionate interests in the Facility as set out in such written notice and
direction, absent which all such payments may be made to the Lender.

 

22. Enurement. This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.

 

23. Waivers. No failure or delay on the Lender’s part in exercising any power or
right hereunder will operate as a waiver thereof.

 

24. Joint Obligations. The agreements of, and all obligations and covenants to
be performed and observed by, the Credit Parties hereunder will be the joint and
several agreements, obligations and covenants of each of the persons comprising
the Credit Parties and any request or authorization given to the Lender by any
of the persons comprising the Borrowers will be considered to be the joint and
several requests or authorizations of each of the persons comprising the Credit
Parties.

 

25. Remedies are Cumulative. The Lender’s rights and remedies hereunder are
cumulative and not exclusive of any rights or remedies at law or in equity.

 

26. Time. Time is of the essence of this Agreement and all documents or
instruments delivered hereunder.

 

27.

Criminal Code Compliance. In this paragraph the terms “interest”, “criminal
rate” and “credit advanced” have the meanings ascribed to them in Section 347 of
the Criminal Code (Canada) as amended from time to time. The Credit Parties and
the Lender agree that,

 

   - 16 -   



--------------------------------------------------------------------------------

 

notwithstanding any agreement to the contrary, no interest on the Facility or
the credit advanced by the Lender under this Agreement will be payable in excess
of that permitted under the laws of Canada. If the effective rate of interest,
calculated in accordance with generally accepted actuarial practices and
principles, would exceed the criminal rate on the credit advanced, then:

 

  (a) the elements of return which fall within the term “interest” will be
reduced to the extent necessary to eliminate such excess;

 

  (b) any remaining excess that has been paid will be credited towards
prepayment of the Facility; and

 

  (c) any overpayment that may remain after such crediting will be returned
forthwith to the Borrower upon demand, and, in the event of dispute, a Fellow of
the Canadian Institute of Actuaries appointed by the Lender will perform the
relevant calculations and determine the reductions, modifications and credits
necessary to effect the foregoing and the same will be conclusive and binding on
the parties. This Agreement, the Note and all related agreements and documents
will automatically be modified to reflect such modifications without the
necessity of any further act or deed of the Borrower and the Lender to give
effect to them.

 

28. Invalidity. If at any time any one or more of the provisions hereof is or
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions hereof will
not in any way be affected or impaired thereby to the fullest extent possible by
law.

 

29. Governing Laws. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Nevada and the laws of the United
States applicable therein. The Credit Parties submit to the non-exclusive
jurisdiction of the Courts of the State of Nevada and agree to be bound by any
suit, action or proceeding commenced in such Courts and by any order or judgment
resulting from such suit, action or proceeding, but the foregoing will in no way
limit the right of the Lender to commence suits, actions or proceedings based on
this Agreement in any jurisdiction it may deem appropriate.

 

30. Amendment. This Agreement supersedes the Term Sheet and all prior agreements
and discussions between the parties with respect to the subject matter set forth
herein. This Agreement may be varied or amended only by or pursuant to an
agreement in writing signed by the parties hereto.

 

31. Schedules. All Schedules attached hereto will be deemed fully a part of this
Agreement.

 

32. Currency. All references herein to “dollars” or “$” are to Canadian dollars,
unless otherwise indicated.

 

33. Counterparts. This Agreement may be signed in one or more counterparts,
originally or by facsimile, each such counterpart taken together will form one
and the same agreement.

[Signature page follows]

 

   - 17 -   



--------------------------------------------------------------------------------

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement on
the date first above written.

 

IONIC CAPITAL CORP. Per:  

/s/ A. Peter Miller

  Authorized Signatory HYCROFT RESOURCES & DEVELOPMENT, INC. Per:  

/s/ Hal D. Kirby

  Authorized Signatory ALLIED NEVADA GOLD CORP. Per:  

/s/ Hal D. Kirby

  Authorized Signatory HYCROFT LEWIS MINE, INC. Per:  

/s/ Hal D. Kirby

  Authorized Signatory VICTORY EXPLORATION INC. Per:  

/s/ Hal D. Kirby

  Authorized Signatory VICTORY GOLD INC. Per:  

/s/ Hal D. Kirby

  Authorized Signatory

 

   - 18 -   



--------------------------------------------------------------------------------

ALLIED VGH INC. Per:  

/s/ Hal D. Kirby

  Authorized Signatory ALLIED NEVADA GOLD HOLDINGS LLC Per:  

/s/ Hal D. Kirby

  Authorized Signatory ALLIED VNC INC. Per:  

/s/ Hal D. Kirby

  Authorized Signatory

 

   - 19 -   



--------------------------------------------------------------------------------

SCHEDULE “A”

HYCROFT MINING PROPERTIES

Crofoot Mine Property Owned by Hycroft Resources & Development, Inc., a Nevada
corporation

 

Claim Name

     Serial Number      Location date      Cty      Book      Page      Doc

Airstrip #1

     NMC 88292      4/9/1958      Hum      Not. 10      392      104027

Airstrip #2

     NMC 88293      4/9/1958      Hum      Not. 10      392      104028

Airstrip #3

     NMC 88294      4/9/1958      Hum      Not. 10      393      104029

Airstrip #4

     NMC 88295      4/2/1958      Hum      Not. 10      525      106314

Airstrip #5

     NMC 88296      4/2/1958      Hum      Not. 10      524      106313

Airstrip Fraction

     NMC 88297      7/27/1967      Hum      25      92      129116

CKC #1

     NMC 88348      3/3/1973      Hum      71      196      158955

CKC #2

     NMC 88349      3/3/1973      Hum      71      197      158956

CKC #3

     NMC 88350      4/3/1973      Hum      71      587      159332

CKC #4

     NMC 88351      4/3/1973      Hum      71      588      159333

CKC #5

     NMC 88352      4/3/1973      Hum      71      589      159334

CKC #6

     NMC 88353      4/3/1973      Hum      71      590      159335

CKC #7

     NMC 88354      9/6/1973      Hum      75      499      161892

CKC #8

     NMC 88355      9/6/1973      Per      51      220      87543

CKC #9

     NMC 88356      9/6/1973      Per      51      219      87542

CKC #12

     NMC 444109      8/14/1987      Per      202      507      159655          
8/14/1987      Hum      245      14      282545

CKC #15

     NMC 444112      8/14/1987      Hum      245      17      282548

Blackrock #2

     NMC 545996      3/11/1989      Hum      271      390      303484

Mayo

     NMC 545997      3/11/1989      Hum      271      391      303485

Anita

     NMC 545998      3/11/1989      Hum      271      392      303486

Ashlode

     NMC 545999      3/11/1989      Hum      271      393      303487

Albert

     NMC 546000      3/11/1989      Hum      271      394      303488

CKC #10

     NMC 546001      3/11/1989      Hum      271      395      303490

CKC #11

     NMC 546002      3/11/1989      Hum      271      396      303491

CKC #13

     NMC 546003      3/11/1989      Hum      271      397      303492

CKC #14

     NMC 546004      3/11/1989      Hum      271      398      303493

RFG #33

     NMC 546005      3/10/1989      Hum      271      399      303494

RFG #35

     NMC 546006      3/10/1989      Hum      271      400      303495

RFG #37

     NMC 546007      3/10/1989      Hum      271      401      303496

RFG #38

     NMC 546008      3/10/1989      Hum      271      402      303497

RFG #39A

     NMC 546009      3/10/1989      Hum      271      403      303498

RFG #42

     NMC 546010      3/10/1989      Hum      271      404      303499

RFG #43

     NMC 546011      3/10/1989      Hum      271      405      303500

RFG #44

     NMC 546012      3/10/1989      Hum      271      406      303501

RFG #45

     NMC 546013      3/10/1989      Hum      271      407      303502

RFG #46

     NMC 546014      3/10/1989      Hum      271      408      303503

RFG #47

     NMC 546015      3/10/1989      Hum      271      409      303504

RFG #48

     NMC 546016      3/10/1989      Hum      271      410      303505

RFG #49

     NMC 546017      3/10/1989      Hum      271      411      303506

RFG #50

     NMC 546018      3/10/1989      Hum      271      412      303507

RFG #51

     NMC 546019      3/10/1989      Hum      271      413      303508

 

   - 20 -   



--------------------------------------------------------------------------------

RFG #52

     NMC 546020      3/10/1989      Hum      271      414      303509

RFG #52A

     NMC 546021      3/10/1989      Hum      271      415      303510

RFG #53

     NMC 546022      3/10/1989      Hum      271      416      303511

RFG #54

     NMC 546023      3/10/1989      Hum      271      417      303512

RFG #57

     NMC 546024      3/10/1989      Hum      271      418      303513

RFG #58

     NMC 546025      3/10/1989      Hum      271      419      303514

RFG #59

     NMC 546026      3/10/1989      Hum      271      420      303515

RFG #60

     NMC 546027      3/10/1989      Hum      271      421      303516

RFG #61

     NMC 546028      3/10/1989      Hum      271      422      303517

RFG #62

     NMC 546029      3/10/1989      Hum      271      423      303518

RFG #63

     NMC 546030      3/10/1989      Hum      271      424      303519

RFG #64

     NMC 546031      3/10/1989      Hum      271      425      303520

RFG #65

     NMC 546032      3/10/1989      Hum      271      426      303521

RFG #66

     NMC 546033      3/10/1989      Hum      271      427      303522

RFG #67

     NMC 546034      3/10/1989      Hum      271      428      303523

RFG #67A

     NMC 546035      3/10/1989      Hum      271      429      303524

RFG #68

     NMC 546036      3/10/1989      Hum      271      430      303525

RFG #68A

     NMC 546037      3/10/1989      Hum      271      431      303526

RFG #71

     NMC 546038      3/11/1989      Hum      271      432      303527

RFG #73

     NMC 546039      3/11/1989      Hum      271      433      303528

RFG #74

     NMC 546040      3/11/1989      Hum      271      434      303529

RFG #75

     NMC 546041      3/11/1989      Hum      271      435      303530

RFG #76

     NMC 546042      3/11/1989      Hum      271      436      303531

RFG #77

     NMC 546043      3/11/1989      Hum      271      437      303532

RFG #78

     NMC 546044      3/11/1989      Hum      271      438      303533

RFG #79

     NMC 546045      3/11/1989      Hum      271      439      303534

RFG #80

     NMC 546046      3/11/1989      Hum      271      440      303535

RFG #81

     NMC 546047      3/11/1989      Hum      271      441      303536

RFG #81A

     NMC 546048      3/11/1989      Hum      271      442      303537

RFG #82

     NMC 546049      3/11/1989      Hum      271      443      303538

RFG #83

     NMC 546050      3/11/1989      Hum      271      444      303539

RFG #84

     NMC 546051      3/11/1989      Hum      271      445      303540

RFG #85

     NMC 546052      3/11/1989      Hum      271      446      303541

RFG #86

     NMC 546053      3/11/1989      Hum      271      447      303542

RFG #87

     NMC 546054      3/11/1989      Hum      271      448      303543

RFG #88

     NMC 546055      3/11/1989      Hum      271      449      303544

RFG #89

     NMC 546056      3/11/1989      Hum      271      450      303545

RFG #90

     NMC 546057      3/11/1989      Hum      271      451      303546

RFG #91

     NMC 546058      3/11/1989      Hum      271      452      303547

RFG #92

     NMC 546059      3/11/1989      Hum      271      453      303548

RFG #93

     NMC 546060      3/11/1989      Hum      271      454      303549

RFG #94

     NMC 546061      3/11/1989      Hum      271      455      303550

RFG #95

     NMC 546062      3/11/1989      Hum      271      456      303551

RFG #97

     NMC 546063      3/11/1989      Hum      271      457      303552

RFG #99

     NMC 546064      3/11/1989      Per      227      98      172764          
3/11/1989      Hum      271      458      303553

RFG #101

     NMC 546065      3/11/1989      Per      227      99      172765          
3/11/1989      Hum      271      459      303554

RFG #103

     NMC 546066      3/11/1989      Per      227      100      172766          
3/11/1989      Hum      271      460      303555

 

   - 21 -   



--------------------------------------------------------------------------------

RFG #288

     NMC 546067      3/11/1989      Hum      271      461      303556

RFG #290

     NMC 546068      3/11/1989      Hum      271      462      303557

RFG #292

     NMC 546069      3/11/1989      Hum      271      463      303558

RFG #294

     NMC 546070      3/11/1989      Hum      271      464      303559

RFG #296

     NMC 546071      3/11/1989      Hum      271      465      303560

RFG #298

     NMC 546072      3/11/1989      Hum      271      466      303561

RFG #300

     NMC 546073      3/11/1989      Hum      271      467      303562

RFG #302

     NMC 546074      3/11/1989      Hum      271      468      303563

RFG #304

     NMC 546075      3/11/1989      Hum      271      469      303564

RFG #322

     NMC 546076      3/11/1989      Hum      271      470      303565

RFG #323

     NMC 546077      3/11/1989      Hum      271      471      303566

RFG #324

     NMC 546078      3/11/1989      Hum      271      472      303567

RFG #325

     NMC 546079      3/11/1989      Hum      271      473      303568

RFG #326

     NMC 546080      3/11/1989      Hum      271      474      303569

RFG #327

     NMC 546081      3/11/1989      Hum      271      475      303570

RFG #329

     NMC 546082      3/11/1989      Hum      271      476      303571

RFG #331

     NMC 546083      3/11/1989      Hum      271      477      303572

RFG #333

     NMC 546084      3/11/1989      Hum      271      478      303573

RFG #335

     NMC 546085      3/11/1989      Hum      271      479      303574

RFG #337

     NMC 546086      3/11/1989      Hum      271      480      303575

RFG #339

     NMC 546087      3/11/1989      Hum      271      481      303576

RFG #341

     NMC 546088      3/11/1989      Hum      271      482      303577

RFG #343

     NMC 546089      3/11/1989      Hum      271      483      303578

WRC 1

     NMC 714252      3/13/1995      Per      287      552      199422

WRC 2

     NMC 714253      3/13/1995      Per      287      553      199423

WRC 3

     NMC 714254      3/13/1995      Per      287      554      199424

WRC 4

     NMC 714255      3/13/1995      Per      287      555      199425

WRC 5

     NMC 714256      3/13/1995      Per      287      556      199426

WRC 6

     NMC 714257      3/13/1995      Per      287      557      199427

WRC 7

     NMC 714258      3/13/1995      Per      287      558      199428

WRC 8

     NMC 714259      3/13/1995      Per      287      559      199429

WRC 9

     NMC 714260      3/13/1995      Per      287      560      199430

WRC 10

     NMC 714261      3/13/1995      Per      287      561      199431

WRC 11

     NMC 714262      3/13/1995      Per      287      562      199432

WRC 12

     NMC 714263      3/13/1995      Per      287      563      199433

WRC 13

     NMC 714264      3/13/1995      Per      287      564      199434

WRC 14

     NMC 714265      3/13/1995      Per      287      565      199435

WRC 15

     NMC 714266      3/13/1995      Per      287      566      199436

WRC 16

     NMC 714267      3/13/1995      Per      287      567      199437

WRC 17

     NMC 714268      3/13/1995      Per      287      568      199438

WRC 18

     NMC 714269      3/13/1995      Per      287      569      199439

WRC 19

     NMC 714270      3/13/1995      Per      287      570      199440

WRC 20

     NMC 714271      3/13/1995      Per      287      571      199441

WRC 21

     NMC 714272      3/13/1995      Per      287      572      199442

WRC 22

     NMC 714273      3/13/1995      Per      287      573      199443

WRC 23

     NMC 714274      3/13/1995      Per      287      574      199444

WRC 24

     NMC 714275      3/13/1995      Per      287      575      199445

WRC 25

     NMC 714276      3/13/1995      Per      287      576      199446

WRC 26

     NMC 714277      3/13/1995      Per      287      577      199447

WRC 27

     NMC 714278      3/13/1995      Per      287      578      199448

 

   - 22 -   



--------------------------------------------------------------------------------

WRC 28

     NMC 714279      3/13/1995      Per      287      579      199449

WRC 29

     NMC 714280      3/13/1995      Per      287      580      199450

WRC 30

     NMC 714281      3/13/1995      Per      287      581      199451

WRC 31

     NMC 714282      3/13/1995      Per      287      582      199452

WRC 32

     NMC 714283      3/14/1995      Per      287      583      199453

WRC 33

     NMC 714284      3/14/1995      Per      287      584      199454

WRC 34

     NMC 714285      3/14/1995      Per      287      585      199455

WRC 35

     NMC 714286      3/14/1995      Per      287      586      199456

WRC 36

     NMC 714287      3/14/1995      Per      287      587      199457

WRC 37

     NMC 714288      3/14/1995      Per      287      588      199458

WRC 38

     NMC 714289      3/14/1995      Per      287      589      199459

WRC 39

     NMC 714290      3/14/1995      Per      287      590      199460

WRC 40

     NMC 714291      3/14/1995      Per      287      591      199461

WRC 41

     NMC 714292      3/14/1995      Per      287      592      199462

WRC 42

     NMC 714293      3/14/1995      Per      287      593      199463

WRC 43

     NMC 714294      3/14/1995      Per      287      594      199464

WRC 44

     NMC 714295      3/14/1995      Per      287      595      199465

WRC 45

     NMC 714296      3/14/1995      Per      287      596      199466

WRC 46

     NMC 714297      3/14/1995      Per      287      597      199467

WRC 47

     NMC 714298      3/14/1995      Per      287      598      199468

WRC 48

     NMC 714299      3/14/1995      Per      287      599      199469

WRC 49

     NMC 714300      3/14/1995      Per      287      600      199470

WRC 50

     NMC 714301      3/14/1995      Per      287      601      199471

WRC 51

     NMC 714302      3/14/1995      Per      287      602      199472

WRC 52

     NMC 714303      3/14/1995      Per      287      603      199473

WRC 53

     NMC 714304      3/14/1995      Per      287      604      199474

WRC 54

     NMC 714305      3/14/1995      Per      287      605      199475

WRC 55

     NMC 714306      3/14/1995      Per      287      606      199476

WRC 56

     NMC 714307      3/14/1995      Per      287      607      199477

WRC 57

     NMC 714308      3/14/1995      Per      287      608      199478

WRC 58

     NMC 714309      3/14/1995      Per      287      609      199479

WRC 60

     NMC 714311      3/14/1995      Per      287      611      199481

WRC 82

     NMC 714313      3/14/1995      Per      287      613      199483

WRC 84

     NMC 714315      3/14/1995      Per      287      615      199485

WRC 87

     NMC 714317      3/14/1995      Per      287      617      199487

WRC 88

     NMC 714318      3/14/1995      Per      287      618      199488

WRC 89

     NMC 714319      3/14/1995      Per      287      619      199489

WRC 90

     NMC 714320      3/14/1995      Per      287      620      199490

WRC 91

     NMC 714321      3/14/1995      Per      287      621      199491

RFG 94A

     NMC 932885      5/20/2006      Hum                20065411

RFG 102

     NMC 932886      5/20/2006      Hum                20065412

RFG 104

     NMC 932887      5/20/2006      Per      411      645      350000          
5/20/2006      Hum                20065413

RFG 105

     NMC 932888      5/20/2006      Per      411      646      350001          
5/20/2006      Hum                20065414

RFG 106

     NMC 932889      5/20/2006      Per      411      647      350002          
5/20/2006      Hum                20065415

RFG 107

     NMC 932890      5/20/2006      Per      411      648      350003

RFG 108

     NMC 932891      5/20/2006      Per      411      649      350004          
5/20/2006      Hum                20065416

 

   - 23 -   



--------------------------------------------------------------------------------

RFG 109

     NMC 932892      5/20/2006      Per      411      650      350005

RFG 110

     NMC 932893      5/20/2006      Per      411      651      350006          
5/20/2006      Hum                20065417

RFG 111

     NMC 932894      5/20/2006      Per      411      652      350007

RFG 112

     NMC 932895      5/20/2006      Per      411      653      350008          
5/20/2006      Hum                20065418

RFG 113

     NMC 932896      5/20/2006      Per      411      654      350009

RFG 114

     NMC 932897      5/20/2006      Per      411      655      350010

RFG 115

     NMC 932898      5/20/2006      Per      411      656      350011

RFG 116

     NMC 932899      5/20/2006      Per      411      657      350012

RFG 117

     NMC 932900      5/20/2006      Per      411      658      350013

RFG 118

     NMC 932901      5/20/2006      Per      411      659      350014

RFG 119

     NMC 932902      5/20/2006      Per      411      660      350015

RFG 126

     NMC 932903      5/20/2006      Hum                20065419

RFG 128

     NMC 932904      5/20/2006      Hum                20065420

RFG 136

     NMC 932905      5/20/2006      Per      411      661      350016          
5/20/2006      Hum                20065421

RFG 138

     NMC 932906      5/20/2006      Per      411      662      350017          
5/20/2006      Hum                20065422

RFG 140

     NMC 932907      5/20/2006      Per      411      663      350018          
5/20/2006      Hum                20065423

RFG 142

     NMC 932908      5/20/2006      Per      411      664      350019

RFG 144

     NMC 932909      5/20/2006      Per      411      665      350020

RFG 146

     NMC 932910      5/20/2006      Per      411      666      350021

RFG 256

     NMC 932911      5/20/2006      Per      411      667      350022          
5/20/2006      Hum                20065424

RFG 258

     NMC 932912      5/20/2006      Hum                20065425

RFG 260

     NMC 932913      5/20/2006      Hum                20065426

RFG 286

     NMC 932914      5/20/2006      Hum                20065427

RFG 287

     NMC 932915      5/20/2006      Hum                20065428

RFG 289

     NMC 932916      5/20/2006      Hum                20065429

RFG 291

     NMC 932917      5/20/2006      Hum                20065430

RFG 293

     NMC 932918      5/20/2006      Hum                20065431

RFG 295

     NMC 932919      5/20/2006      Hum                20065432

RFG 297

     NMC 932920      5/20/2006      Hum                20065433

RFG 299

     NMC 932921      5/20/2006      Hum                20065434

RFG 301

     NMC 932922      5/20/2006      Hum                20065435

RFG 303

     NMC 932923      5/20/2006      Hum                20065436

 

   - 24 -   



--------------------------------------------------------------------------------

Lewis Mine owned by Victory Exploration Inc., formerly known as F. W. Lewis,
Inc., a Nevada corporation

 

Triple L #1

     NMC 127534      10/13/1979      Hum      131      145      200371

Triple L #2

     NMC 127535      10/13/1979      Hum      131      146      200372

Triple L #3

     NMC 127536      10/13/1979      Hum      131      147      200373

Triple L #4

     NMC 127537      10/13/1979      Hum      131      148      200374

Triple L #5

     NMC 127538      10/13/1979      Hum      131      149      200375

RFG #120

     NMC 141680      1/24/1980      Per      106      425      110604

RFG #121

     NMC 141681      1/24/1980      Per      106      426      110605

RFG #122

     NMC 141682      1/24/1980      Per      106      427      110606

RFG #123

     NMC 141683      1/24/1980      Per      106      428      110607

RFG #124

     NMC 141684      1/24/1980      Per      106      429      110608

RFG #125

     NMC 141685      1/24/1980      Per      106      430      110609

RFG #127

     NMC 141686      1/9/1980      Per      106      431      110610          
1/9/1980      Hum      133      714      202276

RFG #129

     NMC 141687      1/9/1980      Per      106      432      110611          
1/9/1980      Hum      133      715      202277

RFG #131

     NMC 141688      1/9/1980      Per      106      433      110612          
1/9/1980      Hum      133      716      202278

RFG #132

     NMC 141689      1/9/1980      Per      106      434      110613          
1/9/1980      Hum      133      717      202279

RFG #133

     NMC 141690      1/9/1980      Per      106      435      110614          
1/9/1980      Hum      133      718      202280

RFG #134

     NMC 141691      1/9/1980      Per      106      436      110615          
1/9/1980      Hum      133      719      202281

RFG #135

     NMC 141692      1/9/1980      Per      106      437      110616

RFG #137

     NMC 141694      1/9/1980      Per      106      439      110618

RFG #139

     NMC 141696      1/9/1980      Per      106      441      110620

RFG #141

     NMC 141698      1/9/1980      Per      106      443      110622

RFG #143

     NMC 141700      1/22/1980      Per      106      445      110624

RFG #145

     NMC 141702      1/22/1980      Per      106      447      110626

RFG #147

     NMC 141704      1/22/1980      Per      106      449      110628

RFG #148

     NMC 141705      1/22/1980      Per      106      450      110629

RFG #149

     NMC 141706      1/22/1980      Per      106      451      110630

RFG #150

     NMC 141707      1/22/1980      Per      106      452      110631

RFG #151

     NMC 141708      1/22/1980      Per      106      453      110632

RFG #152

     NMC 141709      1/22/1980      Per      106      454      110633

RFG #153

     NMC 141710      1/22/1980      Per      106      455      110634

RFG #154

     NMC 141711      1/22/1980      Per      106      456      110635

RFG #155

     NMC 141712      1/22/1980      Per      106      457      110636

RFG #156

     NMC 141713      1/22/1980      Per      106      458      110637

RFG #157

     NMC 141714      1/22/1980      Per      106      459      110638

RFG #158

     NMC 141715      1/22/1980      Per      106      460      110639

RFG #159

     NMC 141716      1/22/1980      Per      106      461      110640

RFG #160

     NMC 141717      1/22/1980      Per      106      462      110641

RFG #161

     NMC 141718      1/22/1980      Per      106      463      110642

RFG #162

     NMC 141719      1/23/1980      Per      106      464      110643

RFG #163

     NMC 141720      1/23/1980      Per      106      465      110644

 

   - 25 -   



--------------------------------------------------------------------------------

RFG #164

     NMC 141721      1/23/1980      Per      106      466      110645

RFG #165

     NMC 141722      1/23/1980      Per      106      467      110646

RFG #166

     NMC 141723      1/23/1980      Per      106      468      110647

RFG #167

     NMC 141724      1/23/1980      Per      106      469      110648

RFG #200A

     NMC 141725      12/28/1979      Per      106      470      110649          
12/28/1979      Hum      133      723      202285

RFG #201A

     NMC 141726      12/28/1979      Per      106      471      110650

RFG #202A

     NMC 141727      12/28/1979      Per      106      472      110651

RFG #203A

     NMC 141728      12/28/1979      Per      106      473      110652

RFG #204A

     NMC 141729      12/28/1979      Per      106      474      110653

RFG #205A

     NMC 141730      12/28/1979      Per      106      475      110654

RFG #206A

     NMC 141731      12/28/1979      Per      106      476      110655

RFG #207A

     NMC 141732      12/28/1979      Per      106      477      110656

RFG #208A

     NMC 141733      12/28/1979      Per      106      478      110657

RFG #209A

     NMC 141734      12/28/1979      Per      106      479      110658

RFG #210A

     NMC 141735      12/28/1979      Per      106      480      110659

RFG #211A

     NMC 141736      12/28/1979      Per      106      481      110660

RFG #212A

     NMC 141737      12/28/1979      Per      106      482      110661

RFG #213A

     NMC 141738      12/28/1979      Per      106      483      110662

RFG #214A

     NMC 141739      12/28/1979      Per      106      484      110663

RFG #215A

     NMC 141740      12/28/1979      Per      106      485      110664

RFG #216A

     NMC 141741      12/28/1979      Per      106      486      110665

RFG #217A

     NMC 141742      12/28/1979      Per      106      487      110666

RFG #218A

     NMC 141743      12/28/1979      Per      106      488      110667

RFG #219A

     NMC 141744      12/28/1979      Per      106      489      110668

RFG #220A

     NMC 141745      12/28/1979      Per      106      490      110669

RFG #221A

     NMC 141746      12/28/1979      Per      106      491      110670

RFG #222A

     NMC 141747      12/28/1979      Per      106      492      110671

RFG #223A

     NMC 141748      12/28/1979      Per      106      493      110672

RFG #224A

     NMC 141749      1/7/1980      Per      106      494      110673

RFG #225A

     NMC 141750      1/7/1980      Per      106      495      110674

RFG #226A

     NMC 141751      1/7/1980      Per      106      496      110675

RFG #227A

     NMC 141752      1/7/1980      Per      106      497      110676

RFG #228

     NMC 141753      1/25/1980      Per      106      498      110677          
1/25/1980      Hum      133      708      202269

RFG #228A

     NMC 141754      1/7/1980      Per      106      499      110678

RFG #229

     NMC 141755      1/25/1980      Per      106      500      110679

RFG #229A

     NMC 141756      1/7/1980      Per      106      501      110680

RFG #230

     NMC 141757      1/25/1980      Per      106      502      110681          
1/25/1980      Hum      133      709      202270

RFG #230A

     NMC 141758      1/7/1980      Per      106      503      110682

RFG #231

     NMC 141759      1/25/1980      Per      106      504      110683

RFG #231A

     NMC 141760      1/7/1980      Per      106      505      110684

RFG #232A

     NMC 141761      1/7/1980      Per      106      506      110685

RFG #233

     NMC 141762      1/26/1980      Per      106      507      110686

RFG #233A

     NMC 141763      1/7/1980      Per      106      508      110687

RFG #234

     NMC 141764      1/26/1980      Per      106      509      110688          
1/26/1980      Hum      133      710      202271

RFG #234A

     NMC 141765      1/7/1980      Per      106      510      110689

RFG #235

     NMC 141766      1/26/1980      Per      106      511      110690

 

   - 26 -   



--------------------------------------------------------------------------------

          1/26/1980      Hum      133      711      202272

RFG #235A

     NMC 141767      1/7/1980      Per      106      512      110691

RFG #236

     NMC 141768      1/26/1980      Per      106      513      110692          
1/26/1980      Hum      133      712      202273

RFG #236A

     NMC 141769      1/8/1980      Per      106      514      110693

RFG #237

     NMC 141770      1/30/1980      Per      106      515      110694          
1/30/1980      Hum      133      713      202274

RFG #237A

     NMC 141771      1/8/1980      Per      106      516      110695

RFG #238A

     NMC 141772      1/8/1980      Per      106      517      110696

RFG #239A

     NMC 141773      1/8/1980      Per      106      518      110697

RFG #240A

     NMC 141774      1/8/1980      Per      106      519      110698

RFG #241A

     NMC 141775      1/8/1980      Per      106      520      110699

RFG #250

     NMC 141776      1/11/1980      Per      106      521      110700          
1/11/1980      Hum      133      724      202286

RFG #251

     NMC 141777      1/11/1980      Per      106      522      110701

RFG #252

     NMC 141778      1/11/1980      Per      106      523      110702          
1/11/1980      Hum      133      725      202287

RFG #253

     NMC 141779      1/11/1980      Per      106      524      110703

RFG #254

     NMC 141780      1/11/1980      Per      106      525      110704          
1/11/1980      Hum      133      726      202288

RFG #255

     NMC 141781      1/11/1980      Per      106      526      110705

RFG #257

     NMC 141783      1/11/1980      Per      106      528      110707          
1/11/1980      Hum      133      728      202290

RFG #259

     NMC 141784      1/11/1980      Per      106      529      110708          
1/11/1980      Hum      133      729      202291

RFG #261

     NMC 141785      1/11/1980      Per      106      530      110709          
1/11/1980      Hum      133      730      202292

RFG #263

     NMC 141786      1/11/1980      Per      106      531      110710          
1/11/1980      Hum      133      731      202293

RFG #1

     NMC 143252      12/20/1979      Hum      134      272      202607

RFG #2

     NMC 143253      12/20/1979      Hum      134      273      202608

RFG #3

     NMC 143254      12/20/1979      Hum      134      274      202609

RFG #4

     NMC 143255      12/20/1979      Hum      134      275      202610

RFG #5

     NMC 143256      12/20/1979      Hum      134      276      202611

RFG #6

     NMC 143257      12/20/1979      Hum      134      277      202612

RFG #7

     NMC 143258      12/20/1979      Hum      134      278      202613

RFG #8

     NMC 143259      12/20/1979      Hum      134      279      202614

RFG #9

     NMC 143260      12/20/1979      Hum      134      280      202615

RFG #10

     NMC 143261      12/20/1979      Hum      134      281      202616

RFG #11

     NMC 143262      1/3/1980      Hum      134      282      202617

RFG #12

     NMC 143263      1/3/1980      Hum      134      283      202618

RFG #13

     NMC 143264      12/27/1979      Hum      134      285      202620

RFG #14

     NMC 143265      1/3/1980      Hum      134      287      202622

RFG #15

     NMC 143266      1/3/1980      Hum      134      288      202623

RFG #16

     NMC 143267      1/3/1980      Hum      134      289      202624

RFG #17

     NMC 143268      1/3/1980      Hum      134      290      202625

RFG #18

     NMC 143269      1/3/1980      Hum      134      291      202626

RFG #19

     NMC 143270      1/3/1980      Hum      134      292      202627

RFG #20

     NMC 143271      1/3/1980      Hum      134      293      202628

RFG #21

     NMC 143272      1/3/1980      Hum      134      294      202629

 

   - 27 -   



--------------------------------------------------------------------------------

RFG #22

     NMC 143273      1/3/1980      Hum      134      295      202630

RFG #23

     NMC 143274      1/3/1980      Hum      134      297      202632

RFG #24

     NMC 143275      12/22/1979      Hum      134      298      202633

RFG #25

     NMC 143276      12/22/1979      Hum      134      299      202634

RFG #26

     NMC 143277      1/5/1980      Hum      134      300      202635

RFG #27

     NMC 143278      1/5/1980      Hum      134      301      202636

RFG #28

     NMC 143279      1/5/1980      Hum      134      302      202637

RFG #29

     NMC 143280      1/5/1980      Hum      134      303      202638

RFG #30

     NMC 143281      12/22/1979      Hum      134      324      202660

RFG #31

     NMC 143282      12/22/1979      Hum      134      325      202661

RFG #32

     NMC 143283      12/22/1979      Hum      134      326      202662

RFG #34

     NMC 143285      12/22/1979      Hum      134      328      202664

RFG #36

     NMC 143287      12/22/1979      Hum      134      330      202666

RFG #40

     NMC 143291      1/7/1980      Hum      134      337      202673

RFG #41

     NMC 143292      1/7/1980      Hum      134      338      202674

RFG #55

     NMC 143306      1/9/1980      Hum      134      353      202689

RFG #56

     NMC 143307      1/9/1980      Hum      134      354      202690

RFG #69

     NMC 143320      1/10/1980      Hum      134      370      202708

RFG #70

     NMC 143321      1/10/1980      Hum      134      371      202709

RFG #168

     NMC 143347      2/1/1980      Hum      134      429      202770

RFG #169

     NMC 143348      2/1/1980      Hum      134      430      202771

RFG #170

     NMC 143349      2/1/1980      Hum      134      431      202772

RFG #171

     NMC 143350      2/1/1980      Hum      134      432      202773

RFG #172

     NMC 143351      1/31/1980      Hum      134      433      202774

RFG #173

     NMC 143352      1/31/1980      Hum      134      434      202775

RFG #174

     NMC 143353      1/31/1980      Hum      134      435      202776

RFG #175

     NMC 143354      1/31/1980      Hum      134      436      202777

RFG #176

     NMC 143355      1/31/1980      Hum      134      437      202778

RFG #177

     NMC 143356      1/31/1980      Hum      134      438      202779

RFG #178

     NMC 143357      2/1/1980      Hum      134      439      202780

RFG #179

     NMC 143358      2/1/1980      Hum      134      440      202781

RFG #180

     NMC 143359      2/1/1980      Hum      134      441      202782

RFG #181

     NMC 143360      2/1/1980      Hum      134      442      202783

RFG #182

     NMC 143361      2/1/1980      Hum      134      443      202784

RFG #183

     NMC 143362      2/1/1980      Hum      134      444      202785

RFG #184

     NMC 143363      2/1/1980      Hum      134      445      202786

RFG #185

     NMC 143364      2/1/1980      Hum      134      446      202787

RFG #186

     NMC 143365      1/31/1980      Hum      134      447      202788

RFG #187

     NMC 143366      2/1/1980      Hum      134      448      202789

RFG #188

     NMC 143367      1/31/1980      Hum      134      449      202790

RFG #189

     NMC 143368      2/1/1980      Hum      134      450      202791

RFG #190

     NMC 143369      1/31/1980      Hum      134      451      202792

RFG #191

     NMC 143370      2/1/1980      Hum      134      452      202793

RFG #192

     NMC 143371      1/31/1980      Hum      134      453      202794

RFG #193

     NMC 143372      2/1/1980      Hum      134      454      202795

RFG #194

     NMC 143373      1/31/1980      Hum      134      455      202796

RFG #195

     NMC 143374      2/1/1980      Hum      134      456      202797

RFG #196

     NMC 143375      1/31/1980      Hum      134      457      202798

RFG #197

     NMC 143376      2/1/1980      Hum      134      458      202799

RFG #198

     NMC 143377      1/31/1980      Hum      134      459      202800

 

   - 28 -   



--------------------------------------------------------------------------------

RFG #199

     NMC 143378      2/1/1980      Hum      134      460      202801

RFG #200

     NMC 143379      1/31/1980      Hum      134      307      202642

RFG #201

     NMC 143380      2/5/1980      Hum      134      308      202643

RFG #202

     NMC 143381      1/3/1980      Hum      134      461      202802

RFG #203

     NMC 143382      1/30/1980      Hum      134      462      202803

RFG #204

     NMC 143383      1/30/1980      Hum      134      463      202804

RFG #205

     NMC 143384      1/30/1980      Hum      134      464      202805

RFG #206

     NMC 143385      1/30/1980      Hum      134      465      202806

RFG #207

     NMC 143386      1/30/1980      Hum      134      466      202807

RFG #208

     NMC 143387      1/30/1980      Hum      134      467      202808

RFG #209

     NMC 143388      1/30/1980      Hum      134      468      202809

RFG #210

     NMC 143389      1/30/1980      Hum      134      469      202810

RFG #211

     NMC 143390      1/30/1980      Hum      134      470      202811

RFG #212

     NMC 143391      1/30/1980      Hum      134      471      202812

RFG #213

     NMC 143392      1/30/1980      Hum      134      472      202813

RFG #214

     NMC 143393      1/30/1980      Hum      134      473      202814

RFG #215

     NMC 143394      1/30/1980      Hum      134      474      202815

RFG #216

     NMC 143395      1/30/1980      Hum      134      476      202817

RFG #217

     NMC 143396      1/30/1980      Hum      134      477      202818

RFG #218

     NMC 143397      2/13/1980      Hum      134      479      202820

RFG #219

     NMC 143398      2/13/1980      Hum      134      482      202823

RFG #220

     NMC 143399      1/31/1980      Hum      134      484      202825

RFG #221

     NMC 143400      1/31/1980      Hum      134      490      202833

RFG #222

     NMC 143401      1/31/1980      Hum      134      485      202826

RFG #223

     NMC 143402      1/31/1980      Hum      134      491      202834

RFG #224

     NMC 143403      1/26/1980      Hum      134      492      202835

RFG #225

     NMC 143404      1/26/1980      Hum      134      493      202836

RFG #226

     NMC 143405      1/26/1980      Hum      134      494      202837

RFG #227

     NMC 143406      1/26/1980      Hum      134      495      202838

RFG #239

     NMC 143407      1/26/1980      Hum      134      500      202843

RFG #240

     NMC 143408      2/22/1980      Hum      134      502      202845

RFG #241

     NMC 143409      3/11/1980      Hum      134      504      202847

RFG #242

     NMC 143410      3/11/1980      Hum      134      506      202849

RFG #243

     NMC 143411      2/1/1980      Hum      134      507      202850

RFG #244

     NMC 143412      2/3/1980      Hum      134      508      202851

RFG #245

     NMC 143413      2/3/1980      Hum      134      509      202852

RFG #246

     NMC 143414      2/3/1980      Hum      134      486      202827

RFG #247

     NMC 143415      2/3/1980      Hum      134      487      202828

RFG #248

     NMC 143416      2/3/1980      Hum      134      488      202829

RFG #264

     NMC 143417      1/11/1980      Hum      134      510      202855

RFG #265

     NMC 143418      1/11/1980      Hum      134      511      202856

RFG #266

     NMC 143419      1/17/1980      Hum      134      512      202857

RFG #267

     NMC 143420      1/17/1980      Hum      134      513      202858

RFG #268

     NMC 143421      1/17/1980      Hum      134      514      202859

RFG #269

     NMC 143422      1/17/1980      Hum      134      515      202860

RFG #270

     NMC 143423      1/17/1980      Hum      134      516      202861

RFG #271

     NMC 143424      1/17/1980      Hum      134      517      202862

RFG #305

     NMC 143444      1/18/1980      Hum      134      523      202868

RFG #306

     NMC 143445      1/18/1980      Hum      134      524      202869

RFG #307

     NMC 143446      1/18/1980      Hum      134      525      202870

 

   - 29 -   



--------------------------------------------------------------------------------

RFG #328

     NMC 143453      1/11/1980      Hum      134      526      202872

RFG #330

     NMC 143455      1/11/1980      Hum      134      528      202874

RFG #332

     NMC 143457      1/11/1980      Hum      134      530      202876

RFG #334

     NMC 143459      1/11/1980      Hum      134      532      202878

RFG #336

     NMC 143461      1/11/1980      Hum      134      534      202880

RFG #338

     NMC 143463      1/22/1980      Hum      134      536      202882

RFG #340

     NMC 143465      1/22/1980      Hum      134      538      202884

RFG #342

     NMC 143467      1/22/1980      Hum      134      540      202886

RFG #358

     NMC 143469      1/31/1980      Hum      134      489      202830

RFG #359

     NMC 143470      1/31/1980      Hum      134      310      202645

RFG #360

     NMC 143471      1/31/1980      Hum      134      311      202646

RFG #361

     NMC 143472      1/31/1980      Hum      134      312      202647

RFG #362

     NMC 143473      1/31/1980      Hum      134      313      202648

RFG #363

     NMC 143474      1/31/1980      Hum      134      315      202650

RFG #364

     NMC 143475      1/31/1980      Hum      134      316      202651

RFG #365

     NMC 143476      1/31/1980      Hum      134      318      202653

RFG #366

     NMC 143477      1/31/1980      Hum      134      319      202654

RFG #367

     NMC 143478      1/31/1980      Hum      134      321      202656

RFG #368

     NMC 143479      2/1/1980      Hum      134      322      202657

RFG #262

     NMC 143487      1/11/1980      Hum      134      412      202751

RFG #0BF

     NMC 143488      1/30/1980      Hum      134      499      202842

RFG #1FS

     NMC 143489      1/27/1980      Hum      134      496      202839

RFG #12A

     NMC 143490      2/20/1980      Hum      134      284      202619

RFG #13A

     NMC 143491      2/20/1980      Hum      134      286      202621

RFG #22A

     NMC 143492      2/20/1980      Hum      134      296      202631

RFG #29A

     NMC 143493      2/6/1980      Hum      134      304      202639

RFG #29B

     NMC 143494      2/6/1980      Hum      134      305      202640

RFG #30A

     NMC 143495      1/5/1980      Hum      134      306      202641

RFG #36A

     NMC 143496      2/7/1980      Hum      134      331      202637

RFG #36B

     NMC 143497      2/7/1980      Hum      134      332      202668

RFG #201A

     NMC 143504      2/5/1980      Hum      134      309      202644

RFG #215B

     NMC 143505      2/14/1980      Hum      134      475      202816

RFG #217B

     NMC 143506      2/14/1980      Hum      134      478      202819

RFG #218A

     NMC 143507      2/4/1980      Hum      134      480      202821

RFG #218B

     NMC 143508      2/4/1980      Hum      134      481      202822

RFG #219B

     NMC 143509      2/13/1980      Hum      134      483      202824

RFG #238F

     NMC 143510      1/29/1980      Hum      134      497      202840

RFG #239A

     NMC 143511      2/22/1980      Hum      134      498      202841

RFG #362A

     NMC 143512      2/5/1980      Hum      134      498      202649

RFG #364A

     NMC 143513      2/5/1980      Hum      134      317      202652

RFG #366A

     NMC 143514      2/6/1980      Hum      134      320      202655

RFG #368A

     NMC 143515      2/6/1980      Hum      134      323      202658

RFG #241A

     NMC 143596      3/11/1980      Hum      134      505      202848

RFG #240

     NMC 143597      2/22/1980      Hum      134      503      202846

RFG #239

     NMC 143598      2/22/1980      Hum      134      501      202844

RFG #400

     NMC 175062      10/25/1980      Hum      143      13      208753

RFG #401

     NMC 175063      10/25/1980      Hum      143      14      208754

RFG #402

     NMC 175064      10/25/1980      Hum      143      15      208755

RFG #403

     NMC 175065      10/25/1980      Hum      143      16      208756

RFG #404

     NMC 175066      10/17/1980      Hum      143      17      208757

 

   - 30 -   



--------------------------------------------------------------------------------

RFG #405

     NMC 175067      10/17/1980      Hum      143      18      208758

RFG #406

     NMC 175068      10/17/1980      Hum      143      19      208759

RFG #407

     NMC 175069      10/17/1980      Hum      143      20      208760

RFG #408

     NMC 175070      10/17/1980      Hum      143      21      208761

RFG #409

     NMC 175071      10/17/1980      Hum      143      22      208762

RFG #410

     NMC 175072      10/17/1980      Hum      143      23      208763

RFG #411

     NMC 175073      10/17/1980      Hum      143      24      208764

RFG #412

     NMC 175074      10/17/1980      Hum      143      25      208765

RFG #413

     NMC 175075      10/17/1980      Hum      143      26      208766

RFG #414

     NMC 175076      10/17/1980      Hum      143      27      208767

RFG #415

     NMC 175077      10/17/1980      Hum      143      28      208768

RFG #416

     NMC 175078      10/17/1980      Hum      143      29      208769

RFG #417

     NMC 175079      10/17/1980      Hum      143      30      208770

RFG #418

     NMC 175080      10/17/1980      Hum      143      31      208771

RFG #419

     NMC 175081      10/17/1980      Hum      143      32      208772

RFG #420

     NMC 175082      10/17/1980      Hum      143      33      208773

RFG #421

     NMC 175083      10/17/1980      Hum      143      34      208774

RFG #422

     NMC 175084      10/17/1980      Hum      143      35      208775

RFG #423

     NMC 175085      10/17/1980      Hum      143      36      208776

RFG #424

     NMC 175086      10/17/1980      Hum      143      37      208777

RFG #425

     NMC 175087      10/17/1980      Hum      143      38      208778

RFG #426

     NMC 175088      10/17/1980      Hum      143      39      208779

RFG Fraction #427

     NMC 175089      10/17/1980      Hum      143      40      208780

Pacific #2

     NMC 181010      11/4/1980      Hum      144      13      209365

Sulphate

     NMC 181011      11/4/1980      Hum      144      14      209366

Alunite

     NMC 181012      11/4/1980      Hum      144      15      209367

Alunite #2

     NMC 181013      11/4/1980      Hum      144      16      209368

DLA #1

     NMC 284248      8/25/1983      Hum      180      326      235588

DLA #2

     NMC 284249      8/25/1983      Hum      180      327      235589

DLA #3

     NMC 284250      8/25/1983      Hum      180      328      235590

DLA #4

     NMC 284251      8/25/1983      Hum      180      329      235591

DLA #5

     NMC 284252      8/25/1983      Hum      180      330      235592

RFG #328X

     NMC 307553      5/15/1984      Hum      187      435      240672

RFG # 39

     NMC 436884      6/28/1987      Hum      242      228      280585

RFG # 72

     NMC 436912      6/28/1987      Hum      242      229      280586

WKM-1

     NMC 780688      9/30/1997      Hum                19979326

WKM-2

     NMC 780689      9/30/1997      Hum                19979327

WKM-3

     NMC 780690      9/30/1997      Hum                19979328

WKM-4

     NMC 780691      9/30/1997      Hum                19979329

WKM-5

     NMC 780692      9/30/1997      Hum                19979330

WKM-6

     NMC 780693      9/30/1997      Hum                19979331

WKM-7

     NMC 780694      9/30/1997      Hum                19979332

WKM-8

     NMC 780695      9/30/1997      Hum                19979333

WKM-9

     NMC 780696      9/30/1997      Hum                19979334

WKM-10

     NMC 780697      9/30/1997      Hum                19979335

WKM-11

     NMC 780698      9/30/1997      Hum                19979336

WKM-12

     NMC 780699      9/30/1997      Hum                19979337

WKM-13

     NMC 780700      9/30/1997      Hum                19979338

WKM-14

     NMC 780701      9/30/1997      Hum                19979339

WKM-15

     NMC 780702      9/30/1997      Hum                19979340

 

   - 31 -   



--------------------------------------------------------------------------------

WKM-16

     NMC 780703      9/30/1997      Hum      19979341

WKM-17

     NMC 780704      9/30/1997      Hum      19979342

WKM-18

     NMC 780705      9/30/1997      Hum      19979343

WKM-19

     NMC 780706      10/1/1997      Hum      19979344

WKM-20

     NMC 780707      10/1/1997      Hum      19979345

WKM-21

     NMC 780708      10/1/1997      Hum      19979346

WKM-22

     NMC 780709      10/1/1997      Hum      19979347

WKM-23

     NMC 780710      10/1/1997      Hum      19979348

WKM-24

     NMC 780711      10/1/1997      Hum      19979349

WKM-25

     NMC 780712      10/1/1997      Hum      19979350

WKM-26

     NMC 780713      10/1/1997      Hum      19979351

WKM-27

     NMC 780714      10/1/1997      Hum      19979352

WKM-28

     NMC 780715      10/1/1997      Hum      19979353

WKM-29

     NMC 780716      10/1/1997      Hum      19979354

WKM-30

     NMC 780717      10/1/1997      Hum      19979355

WKM-31

     NMC 780718      10/1/1997      Hum      19979356

WKM-32

     NMC 780719      10/1/1997      Hum      19979357

WKM-33

     NMC 780720      10/1/1997      Hum      19979358

WKM-34

     NMC 780721      10/1/1997      Hum      19979359

WKM-35

     NMC 780722      10/1/1997      Hum      19979360

WKM-36

     NMC 780723      10/1/1997      Hum      19979361

WKM-37

     NMC 780724      10/1/1997      Hum      19979362

WKM-38

     NMC 780725      10/1/1997      Hum      19979363

WKM-39

     NMC 780726      10/1/1997      Hum      19979364

WKM-40

     NMC 780727      10/1/1997      Hum      19979365

WKM-41

     NMC 780728      10/1/1997      Hum      19979366

WKM-42

     NMC 780729      10/1/1997      Hum      19979367

WKM-43

     NMC 780730      10/1/1997      Hum      19979368

WKM-44

     NMC 780731      10/1/1997      Hum      19979369

WKM-45

     NMC 780732      10/1/1997      Hum      19979370

WKM-46

     NMC 780733      10/1/1997      Hum      19979371

WKM-47

     NMC 780734      10/1/1997      Hum      19979372

WKM-48

     NMC 780735      10/1/1997      Hum      19979373

WKM-50

     NMC 780736      10/1/1997      Hum      19979374

WKM-51

     NMC 780737      10/2/1997      Hum      19979375

WKM-52

     NMC 780738      10/2/1997      Hum      19979376

WKM-53

     NMC 780739      10/2/1997      Hum      19979377

WKM-54

     NMC 780740      10/2/1997      Hum      19979378

WKM-55

     NMC 780741      10/2/1997      Hum      19979379

WKM-56

     NMC 780742      10/2/1997      Hum      19979380

WKM-57

     NMC 780743      10/2/1997      Hum      19979381

WKM-58

     NMC 780744      10/2/1997      Hum      19979382

WKM-60

     NMC 780745      10/6/1997      Hum      19979383

WKM-62

     NMC 780746      10/6/1997      Hum      19979384

WKM-64

     NMC 780747      10/6/1997      Hum      19979385

RFG 130A

     Not yet filed      1/8/2008      Hum      Not yet filed

 

   - 32 -   



--------------------------------------------------------------------------------

Crofoot Mine Patented Claims owned by Hycroft Resources & Development, Inc., a
Nevada corporation

 

Claim Name

   Patent No.    Survey No.  

Admission Placer

   908431    4355  

Black Rock

(also known as the Blackrock)

   1064817    4688A  

Green Rock #1 - #4

   1223182    4839  (orig.)       4857  (pat.)

Sheol Sulfur Mine Nos. 1 - 8

(also known as the Sheole Nos. 1 - 8)

   908431    4355  

Swager Placer

   1213605    4839  

West Virginia No. 1

   1064817    4688A  

West Virginia No. 2

   1064817    4688A  

Lewis Mine Patented Claims owned by Victory Exploration Inc., formerly known as
F.W. Lewis, Inc., a Nevada corporation

 

Claim Name

   Patent No.   Survey No.    

Hilltop Placer

   1008652   4598  

Occult Placer

   1008652   4598  

Sheol Sulfur Mine No. 9

(also known as the Sheole #9)

   1008652   4598  

 

   - 33 -   



--------------------------------------------------------------------------------

Description of Water Rights

Water Appropriation Permit, No. 42675, approved 5-22-1981; Mabel Crofoot, leased
by Hycroft Lewis Mine, Inc.

Water Appropriation Permit, No. 47423, Certificate No. 13448, 8-20-1992; Victory
Exploration Inc., formerly known as F.W. Lewis, Inc., leased by Hycroft Lewis
Mine, Inc.

Water Appropriation Permit, No. 49533, Certificate No. 13859, 3-22-1994; Hycroft
Resources & Development, Inc.

Water Appropriation Permit, No. 51112, Certificate No. 13457, 8-20-1992; Hycroft
Resources & Development, Inc.

Water Appropriation Permit, No. 51113, Certificate No. 13458, 8-20-1992; Hycroft
Resources & Development, Inc.

Water Appropriation Permit, No. 51473, changes place and manner of use of 42675;
Mabel Crofoot, leased by Hycroft Lewis Mine, Inc.

Water Appropriation Permit, No. 60230, approved 7-719-95, same POD as 51113;
Hycroft Resources & Development, Inc.

Water Appropriation Permit, No. 60231, approved 7-7-1995, same POD as 51112;
Hycroft Resources & Development, Inc.

Water Appropriation Permit, No. 61255, filed 5-24-1995, pending, Jungo Road Well
#1; Hycroft Resources & Development, Inc. and Humboldt County

Water Appropriation Permit, No. 61256, filed 5-24-1995, pending, Jungo Road Well
#2; Hycroft Resources & Development, Inc. and Humboldt County

 

   - 34 -   



--------------------------------------------------------------------------------

SCHEDULE “B”

PROMISSORY NOTE

Principal Amount: CAD$l

This note is made pursuant to the credit agreement (the “Credit Agreement”)
dated for reference March 17, 2008 between HYCROFT RESOURCES & DEVELOPMENT,
INC., ALLIED NEVADA GOLD CORP., HYCROFT LEWIS MINE, INC., VICTORY EXPLORATION
INC., VICTORY GOLD INC., ALLIED VGH INC., ALLIED NEVADA GOLD HOLDINGS LLC and
ALLIED VNC INC. and IONIC CAPITAL CORP. and is subject to the terms thereof.

For value received, HYCROFT RESOURCES & DEVELOPMENT, INC. (the “Borrower”)
hereby promises to pay to IONIC CAPITAL CORP. (the “Lender”) the principal
amount of l CANADIAN DOLLARS (CAD$l) (the “Principal Amount”) on (subject to the
rights of the Lender to accelerate payment under the Credit Agreement) March 30,
2009, together with interest accruing on the outstanding Principal Amount from
the date hereof at a rate of TWELVE PERCENT (12%) per annum, compounded monthly
(effective rate of 12.68% per annum), before and after each of maturity, default
and judgment, payable monthly on the last Business Day of every month. All
payments under this promissory note will be made by certified cheque, bank draft
or wire transfer (pursuant to wire transfer instructions provided by the Lender
from time to time) and delivered to the Lender at Suite 1028, 550 Burrard
Street, Vancouver, British Columbia V6C 2B5.

The undersigned is entitled to prepay this promissory note, in whole or in part,
without notice or penalty. The undersigned waives demand and presentment for
payment, notice of non-payment, protest, notice of protest and notice of
dishonour. This promissory note will be governed by and construed in accordance
with the laws of the State of Nevada and the federal laws of the United States
applicable therein. In this promissory note, “Business Day” means a day which is
not a Saturday, Sunday or a statutory holiday in the State of Nevada.

Dated: March l, 2008.

HYCROFT RESOURCES & DEVELOPMENT, INC.

 

Per:  

 

  Authorized Signatory

 

   - 35 -   



--------------------------------------------------------------------------------

SCHEDULE “C”

DRAWING NOTICE AND CERTIFICATION

 

TO:    IONIC CAPITAL CORP. (the “Lender”) FROM:    HYCROFT RESOURCES &
DEVELOPMENT, INC. (the “Borrower”) RE:    CREDIT AGREEMENT (the “Credit
Agreement”) dated for reference March 17, 2008 between the Lender, the Borrower
and certain guarantors thereunder (together with the Borrower, the “Credit
Parties”)

All capitalized terms used herein which are not defined herein shall have the
same meaning ascribed thereto in the Credit Agreement.

Pursuant to subparagraph l of the Credit Agreement, the undersigned hereby
provides you with an irrevocable notice that on the date set out below the
undersigned will draw down the amount set out below pursuant to the Facility:

 

Date of Advance:    l, 2008             Amount of Advance:    $l            

The Borrower hereby certifies that:

 

(a) each of the representations and warranties of the Credit Parties contained
in the Credit Agreement is true and correct in all material respects as at the
date hereof;

 

(b) all of the terms, covenants and conditions contained in the Credit Agreement
to be complied with or performed by the Credit Parties at or prior to the date
hereof described above have been complied with or performed; and

 

(c) no default or Event of Default has occurred or will occur as a result of the
Lender advancing the amount described above.

DATED l, 2008.

HYCROFT RESOURCES & DEVELOPMENT, INC.

 

Per:  

 

  Authorized Signatory

 

   - 36 -   



--------------------------------------------------------------------------------

SCHEDULE “D”

SUBSIDIARIES

 

•  

Allied Nevada Gold Holdings LLC, a Nevada limited liability company

 

•  

Hycroft Lewis Mine, Inc., a Nevada corporation

 

•  

Hycroft Resources & Development, Inc., a Nevada corporation

 

•  

Allied VGH Inc., a Nevada corporation

 

•  

Allied VNC Inc., a Nevada corporation

 

•  

Victory Gold Inc., a Nevada corporation

 

•  

Victory Exploration Inc., a Nevada corporation

 

   - 37 -   



--------------------------------------------------------------------------------

SCHEDULE “E”

PERMITTED ENCUMBRANCES

“Permitted Encumbrances” means, with respect to the assets of the Credit Parties
any of the following encumbrances:

(a) Any lien for taxes, assessments or government charges or levies not at the
time due and delinquent or the validity of which is being contested at the time
by such person in good faith by proper legal proceedings, and which contested
lien in the reasonable opinion of the Lender does not, and could not reasonably
be expected to, have a materially adverse effect on any of the Credit Parties.

(b) The lien of any judgment rendered or claim filed against any of the Credit
Parties which such Credit Parties are contesting in good faith by proper legal
proceedings, and which lien in the reasonable opinion of the Lender does not,
and could not reasonably be expected to, have a materially adverse effect on any
of the Credit Parties.

(c) Purchase money security interests, and liens imposed by or granted pursuant
to financial leases or conditional sale contracts with respect to the assets
being financed, leased or sold, which are created in the normal course of
business, provided that such assets are and remain subject to the Security.

(d) Builder’s, mechanic’s, architect’s, supplier’s, labourer’s, materialman’s
and other similar liens or privileges incidental to then-current construction,
improvement or maintenance of any property or the furnishing of any materials or
supplies.

(e) Easements, rights-of-way or similar rights in land granted to or reserved by
other persons which do not materially impair the usefulness or value of the
assets or property subject to them.

(f) The right reserved to or vested in any governmental or public authority by
any lease, licence, franchise, grant, permit or statutory provision to terminate
any lease, licence, franchise, grant or permit, or to require annual or other
periodic payments as a condition of their continued effect.

(g) The encumbrance resulting from the deposit of cash as security when such
person is required to do so by governmental or other public authority or by
normal business practice in connection with contracts, licences or tenders or
similar matters in the ordinary course of business and for the purpose of
carrying on the same or to secure workers’ compensation, surety or appeal bonds
or to secure costs of litigation when required by law or to secure performance
of reclamation obligations under applicable laws and regulations.

(h) Public and statutory obligations which are not yet due or delinquent and
security given to a public utility or any governmental or public authority when
required in connection with the operations of such person.

 

     



--------------------------------------------------------------------------------

(i) In respect of any particular asset or property of any of the Credit Parties,
any lien which the Lender approves in writing.

(j) Royalty interests granted to or reserved by other persons in the agreements
and conveyances by which the Credit Parties acquired the rights and title to
their assets and the rights of parties to any agreements concerning such assets
in effect on the date of this Agreement, including any lease, option or other
agreement for the joint venture, lease, or purchase and sale of any minerals,
mineral rights and other real property interests existing or contemplated on the
date of this Agreement.

(k) In respect of any unpatented mining claims leased or owned by the Credit
Parties, the paramount title of the United States.

(l) Any facts which would be disclosed by an on-site inspection and correct
survey of any of the lands, patented mining claims or unpatented mining claims
leased or owned by the Credit Parties.

(m) Any easement or right-of-way which is not of record, including any road
established under RS 2477.

(n) The community property interest of the spouse of any married person in the
chain of title if such spouse failed to join in any conveyance in the chain of
title.

(o) Inchoate mechanic’s and materialmen’s liens under the laws of the State of
Nevada, the priority of which may relate back to the date on which the first
services or materials were provided for the improvement of the property subject
to any such lien.

(p) Tax liens of the United States not recorded in the records of the office of
the recorder of any county in which any of the assets is located.

(q) Any zoning or land use regulation or restrictions imposed by the State of
Nevada or any of its political subdivisions which has jurisdiction of any of the
assets of the Credit Parties.

(r) Conflicts and overlaps among any of the unpatented mining claims leased or
owned by any of the Credit Parties and unpatented mining claims owned by other
parties.

(s) In respect of the Hycroft Mining Properties, the matters described in the
Mineral Status Report prepared by counsel for the Credit Parties.

(t) The lien and security interest created by the Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing to Secure
Promissory Note, Pledge Agreements and Security Agreements executed and
delivered by the Credit Parties in accordance with this Agreement.

 

   - 2 -   



--------------------------------------------------------------------------------

(u) Reservations and exceptions stated in patents and Acts of law authorizing
the issuance of the patents for the fee lands and patented mining claims which
constitute all or part of the Hycroft Mine Property.

 

   - 3 -   